PER CURIAM.
The plaintiffs-appellees file a motion to remand, alleging that through inadvertence an essential matter of proof was not stipulated to nor introduced into evidence, although the issue is essentially undisputed. (The omitted proof or stipulation concerned the tortfeasor Brown’s lack of insurance coverage, so as to bring the plaintiffs’ claim within the protection of the “uninsured motorist” clause of the defendant Commercial’s policy.) We have decided to exercise the discretionary powers of remand granted us to prevent possible miscarriages of justice. LSA-C.C.P. Art. 2164.
It is therefore ordered, adjudged, and decreed that the judgment of the trial court in favor of the plaintiffs-appellees be set aside. This case is remanded for further proceedings for the limited purpose of introducing evidence or stipulation on the issue of whether John Brown was an uninsured motorist at the time of the accident, with the trial court thereafter to render such judgment as is proper, on the basis of the entire record, on the plaintiffs’ demand against the defendant, Commercial Standard Insurance Company. The costs of the present appeal are assessed to the plaintiffs-appellees. Rulings by this court on all other matters are deferred until perfection of any subsequent appeal.
Remanded.